Citation Nr: 1636807	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to October 1985, January 1991 to June 1991, and October 2001 to August 2002.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran filed a timely notice of disagreement in June 2009, and the RO issued a statement of the case (SOC) in February 2010.  The Veteran subsequently perfected his appeal with a VA Form 9.  The RO issued a Supplemental SOC in August 2011.  

The Veteran testified by videoconference before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript has been associated with the file. 

Furthermore, the Board remanded the Veteran's claim of service connection for a low back condition in October 2012, the development was conducted, and a Supplemental SOC was issued in May 2013.  The Board remanded the issue again in August 2014.  

In December 2014, the Board denied the Veteran's claim service connection for a low back condition.  The Veteran appealed the December 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  The Board remanded the claim in September 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In February 2016, the Veteran submitted voluminous private medical records that had not been previously reviewed by the VA.  When additional evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2016).  Under 38 C.F.R. § 20.1304(c) (2016), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  By a statement in July 2016, the Veteran's representative clearly stated that the procedural right of initial AOJ review has not been waived by the Veteran or his representative; indeed, the Veteran's representative requested a remand if the claim could not be granted with the evidence of record excluding the newly-submitted evidence.  Additionally, the new pertinent evidence does not guarantee that the benefit sought for all claims may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the Veteran's appeal for his claim of entitlement to service connection for a low back condition will be remanded for appropriate action so that the above-noted evidence is appropriately considered.

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated based on the entirety of the evidence, to include review of the recently submitted private medical records.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




